DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR  1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR  1.114. Applicant’s submission filed on 8/6/21 has been entered.

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The amendment is supported by the original claims and overcomes all previous rejections.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group II, claim(s) 16-23, a copolymer, C08G61/126
The inventions listed in all groups do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  the common technical feature in all groups is the method of claim 1 or the copolymer of claim 16. This element cannot be a special technical feature under PCT Rule 13.2 because the element is shown in the prior art.  See below rejections. 
Newly submitted claims 16-23 (supported by original claims) are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 16-23 are drawn to a copolymer prepared by the method of claims 1; they belong to another Group II that shares a common technical feature of elected method claims. Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  If, after an office action on an application, the applicant presents claims directed to an invention distinct from and independent of the invention previously claimed, the applicant will be required to restrict the claims to the invention previously claimed if the amendment is entered, subject to reconsideration and review as provided in §1.143 and 1.144.  See  37 CFR  1.142(b) and  MPEP  § 821.03.  
Accordingly, claims 16-23 are withdrawn from consideration as being directed to a non-elected invention.  


Claim Objections
Claim(s) 4, 16, and 22 is/are objected to because of the following informalities:  the structures are illegible.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-2, 4, 7-9, 11-12 and 14-15, are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The limitation of “any group suitable…” of claim 9 is uncertain.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claims 1 and 4 recite a broad recitation of C0-36 hydrocarbyl and a narrower limitation C1-36 unsubstituted or substituted hydrocarbyl.  For examination purpose, the boarder limitations are considered based on the principle of broadest interpretation of claims.
Claim Rejections - 35 USC § 103
Claim(s) 1-2, 4, 7-9, 11-12 and 14-15 is (are) rejected under 35 U.S.C. 103 as being unpatentable over Ohya et al. (WO2011052725) listed on previous 1449.
As to claims 1-2, 4, 7-9, 11-12 and 14-15, Ohya (7-8, 15, 37-45, 55-163, claims, abs., examples) discloses a process of synthesizing a D-A polymer by Suzuki coupling for PV (long light absorption) via generic and exemplary monomers of

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
. 
Therefore, it would have been obvious to one of ordinary skill in the art to have replaced the C13H27 alkyl with phenyl on the above monomers 5 or 8 because of their equivalent functionality as substituents of monomer for producing long light absorption D-A copolymers for PV application.  These conditions appear to equally apply to both productions using similar monomers. This adaptation would have obviously yielded instantly claimed invention and copolymer.  
Ohya is silent on the intended use of "hybrid or organic-inorganic optoelectronic devices” and tuning of claim 15.  Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). In this particular case, no compositional difference between the claimed and disclosed composition, and the disclosed composition would inherently be capable of performed the claimed intended use.
i.e. narrow band gap and charge transfer, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process and monomers.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).  If it is the applicant’s position that this would not be the case: (1) applicant must provide evidence to support the applicant’s position, and (2) it would be the examiner’s position that the application contains inadequate disclosure on how to obtain the claimed effects or properties with only the claimed components in the claimed amounts by the disclosed or claimed process.


	
	Response to Arguments
The argument for allowance of amended claims has been fully considered but not persuasive.   
Applicant’s argument pertaining to the amendment has been rendered moot.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766